Field, C. J.
The only questions which have been argued relate to the authority of an attorney at law to make a compromise of a suit, to enter into an agreement for judgment, to file it in the cause, and to receive satisfaction of the judgment.
The exceptions recite in effect that the attorney for the peti*223tioner was not authorized to make the settlement which was made, but was told by his client not to make it. In New York, New Haven, & Hartford Railroad v. Martin, 158 Mass. 313, we declined to enforce the specific performance of an agreement of compromise of a suit made by the attorneys, because it appeared that the attorney of the plaintiff in making the agreement had acted under a mistake of fact as to his authority. The reasons are stronger against enforcing such an agreement when in making it one of the attorneys has violated his instructions. In that case we declined to express an opinion whether, in this Commonwealth, an attorney at law, by virtue, of his employment, has authority to agree to a compromise of his client’s suit out of court, but we said that the weight of authority in this country was that he had not any such authority. The court also said: “ If such compromise is entered of record in the suit and relates to the disposition to be made of the suit, ... it may be that it binds the parties to that suit, unless the court for good cause shown consents to the withdrawal of the agreement, and that, if it has been made without authority, or improperly made, the attorney is answerable in damages to his client.” In the present case the agreement was made a matter of record in the suit, and judgment was entered accordingly, and the judgment was satisfied. But even when such agreements are entered of record in the suit, courts have the power to grant relief against them if made without the authority of the clients. They may refuse to enfoi’ce them or treat them as void. See North Whitehall v. Keller, 100 Penn. St. 105 ; Whipple v. Whitman, 13 R. I. 512; Granger v. Batchelder, 54 Vt. 248; Holt v. Jesse, 3 Ch. D. 177 ; Swinfen v. Swinfen, 2 DeG. & J. 381; Holker v. Parker, 7 Cranch, 436. In practice the assumed authority of attorneys of record to agree upon the amount of judgment to be entered, or to any other disposition of the suit, must be recognized by the court, and when entered of record such agreements are binding upon the parties, unless the court for good cause shown permits them to be withdrawn, or vacates any order founded upon them. But when the court is informed that they have been made against the express prohibition of the client, and the parties can be put in statu quo, we are of opinion that the court has the power to vacate any judgment founded upon them, and to order such *224an agreement off ihe files, if the application is seasonably made. It is not contended in the. present case that the application to vacate the judgment was not seasonably made, or that the court had not the power at that time to vacate the judgment. We see no error in the exceptions. Exceptions overruled.